Atkinson, J.
Error was assigned upon tlie following charge: “If the testimony on the part of the witness against whom the impeaching testimony has been offered, or testimony for the purpose of impeaching such witness has been offered, is believed by the jury to be the truth, then they have the right to accept and use that testimony in passing upon the issues in the case, even though there may bo testimony offered for the purpose of impeaching such witness.” The charge was assigned as erroneous, on the ground “that it was the duty of the jury, if they believed that the witness had been successfully impeached (that is if they believed that the two main witnesses for the State had made contradictory statements as to matters relevant to their testimony, and to the case) to disregard the testimony of such witnesses, unless corroborated in material particulars.” Held-. When considered in connection with the entire charge relating to impeachment of witnesses, the portion of the charge excepted to was not erroneous. The criticism of the charge related to another principle of law applicable to the case; but it was not a good ground of objection to the charge as given, correct within itself, that the judge did not also charge the principle as contended for.
(a) In Stafford v. State, 55 Ga. 592 (4), cited by counsel for plaintiff in error, there was an appropriate assignment of error upon the court’s failure to charge the principle there announced.
2. Where evidence is admissible to show motive and to connect the accused with the crime charged, the mere fact that it may tend incidentally to put the character of the accused in issue would not render it'inadmissible. Smith v. State, 148 Ga. 467 (96 S. E. 1042). Applying this principle, the judge did not err in refusing to declare a mistrial on account of remarks made by the solicitor-general, alleged to be improper as reflecting on the defendant’s character; nor did the court err in admitting evidence as to illicit relations between the *286accused and a woman, such evidence tending to show motive for the homicide and the defendant’s connection with it.
No. 1933.
June 16, 1920.
Indictment for murder. Before Judge Littlejohn. Sumter superior court. February 2, 1920.
Shipp & Sheppard, for plaintiff in error.
Clifford Walker, attorney-general, Jule Felton, solicitor-general, Wallis & Fort, and M. C. Bennet, contra.
3. Other grounds of the motion for new trial to which the principles announced in the preceding notes do not apply, relating to rulings on admissibility of evidence and alleged improper remarks of counsel, are without merit, and are not of such character as to, require elaboration.
4. The evidence was sufficient to support the verdict, and there was no error in refusing a. new trial.

Judgment affirmed.


All the Justices concur.